This is an appeal directly from the Middlesex County Common Pleas, wherein the plaintiff suffered a judgment of nonsuit, to the Court of Errors and Appeals.
The plaintiff alleges that he suffered serious injuries from a fall from a second floor porch of his home in Woodridge. But the various grounds of appeal urged by the plaintiff cannot be considered since the question of jurisdiction raised by the defendant is dispositive of the case.
In De Feo v. Peoples Gas Company of New Jersey,104 N.J.L. 156, this court held that an appeal directly from the Pleas to this court must be dismissed, vide New Jersey Constitution, article VI, section 5, paragraph 3; also Parker
v. Wallace, 53 N.J.L. 243. In Entries v. State, 47 Id.140, Chief Justice Beasley, in an opinion for this court, held:
"It is one of the inherent prerogative rights of the Supreme Court, originally possessed by it and established in it by the constitution of the state, to supervise all errors and irregularities of the inferior tribunals, and when such errors have occurred, the remedy, in the first instance, must be sought in that tribunal." See, also, R.S. 2:27-352; 2:27-355.
It follows that this court may not entertain the appeal; it should have been made to the Supreme Court. The appeal is dismissed.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 15.